                                    Case 3:18-cv-00346-LAB-JLB Document 59 Filed 11/19/18 PageID.835 Page 1 of 4



                                      1   Thomas D. Rutledge (SBN 200497)
                                      2   Attorney-at-Law
                                          500 West Harbor Drive, Suite 1113
                                      3
                                          San Diego, California 92101
                                      4   Telephone: (619) 886-7224
                                          Facsimile: (619) 259-5455
                                      5

                                      6   Attorneys for Plaintiffs
                                      7
                                                                     UNITED STATES DISTRICT COURT
                                      8
                                                               SOUTHERN DISTRICT OF CALIFORNIA
                                      9

                                     10
                                          ELIZABETH SEGAL, individually,         )       Case No.: 18CV0346 LAB JLB
                                     11
                                          and on behalf of herself and others    )
                                     12   similarly situated                     )       Judge:     Hon. Larry Alan Burns
                                                                                 )       Courtroom: 14A
500 West Harbor Drive, Suite 1113




                                     13
   San Diego, California 92101




                                                                                 )
   Facsimile: (619) 259-5455
   Telephone: (619) 886-7224




                                                          Plaintiffs,
      Thomas D. Rutledge
        Attorney-at-Law




                                     14                                          )       PLAINTIFFS’ NOTICE OF
                                          vs.                                    )       SETTLEMENT
                                     15
                                                                                 )
                                     16
                                          AQUENT LLC, a Massachusetts            )
                                     17   limited liability company; and DOES 1- )
                                          50 inclusive,                          )
                                     18                                          )       Date Complaint Filed: Nov. 9, 2017
                                     19                 Defendants.              )       Trial Date: June 3, 2019
                                                                                 )       Discovery Cutoff: Nov. 16, 2018
                                     20                                          )
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                                                     -1-
                                                         PLAINTIFFS’ NOTICE OF SETTLEMENT – Case No.: 18CV0346 LAB JLB
                                    Case 3:18-cv-00346-LAB-JLB Document 59 Filed 11/19/18 PageID.836 Page 2 of 4



                                      1   TO THE CLERK OF COURT:
                                      2         Plaintiff Elizabeth Segal, on behalf of herself, the putative Class, Represented
                                      3   Employees, and others similarly situated (collectively, the “Plaintiffs”), and Defendant
                                      4   Aquent LLC (collectively, the “Parties”) hereby notify the Court that the Parties, by
                                      5   and through their counsel, have reached an agreement in principle to settle all claims
                                      6   pending in the present litigation. The Parties are in the process of documenting a
                                      7   formal settlement agreement. Plaintiffs anticipate filing a Motion for Preliminary
                                      8   Approval of Class Action Settlement within 60 days.
                                      9

                                     10
                                          Dated: November 19, 2018                          Very Respectfully,

                                     11                                                     Law Offices of
                                     12                                                     Thomas D. Rutledge
500 West Harbor Drive, Suite 1113




                                     13                                               By: /s/Thomas D. Rutledge
   San Diego, California 92101

   Facsimile: (619) 259-5455
   Telephone: (619) 886-7224
      Thomas D. Rutledge




                                                                                          /s/Thomas D. Rutledge
        Attorney-at-Law




                                     14
                                                                                          Attorneys for Plaintiffs
                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                                                    -2-
                                                        PLAINTIFFS’ NOTICE OF SETTLEMENT – Case No.: 18CV0346 LAB JLB
                                    Case 3:18-cv-00346-LAB-JLB Document 59 Filed 11/19/18 PageID.837 Page 3 of 4



                                      1                             CERTIFICATE OF SERVICE
                                      2         I, THOMAS D. RUTLEDGE, the undersigned, am employed in the County of
                                          San Diego, State of California; I am over the age of 18 and not a party to the within
                                      3   action; my business address is 500 West Harbor Drive, Suite 1113, San Diego,
                                          California 92101.
                                      4
                                                On November 19, 2018, I served the foregoing document(s) described as:
                                      5
                                                             PLAINTIFFS’ NOTICE OF SETTLEMENT
                                      6

                                      7   on the interested parties to this action by placing a copy thereof enclosed in a sealed
                                          envelope addressed as follows: See Attached List.
                                      8
                                             (BY E-FILE) I electronically filed the foregoing with the Clerk of the Court
                                      9   using the CM/ECF system which will send notification of such filing to counsel
                                          denoted on the attached Service List, and I hereby certify that I have mailed the
                                     10   foregoing document(s) via the U.S. Postal Service to the non-CM/ECF participants
                                          indicated on the attached Service List.
                                     11
                                            (FEDERAL) I declare I am employed in the office of a member of the bar of this
                                     12   court, at whose direction this service was made.
                                             (BY MAIL) I am readily familiar with the business practice for collection and
500 West Harbor Drive, Suite 1113




                                     13
   San Diego, California 92101

   Facsimile: (619) 259-5455
   Telephone: (619) 886-7224




                                          processing of correspondence for mailing with the United States Postal Service. This
      Thomas D. Rutledge




                                          correspondence shall be deposited with the United States Postal Service this same
        Attorney-at-Law




                                     14
                                          day in the ordinary course of business at our Firm's office address in San Diego,
                                     15   California. Service made pursuant to this paragraph, upon motion of a party served,
                                          shall be presumed invalid if the postal cancellation date of postage meter date on the
                                     16   envelope is more than one day after the date of deposit for mailing contained in this
                                          affidavit.
                                     17
                                             (BY OVERNIGHT DELIVERY SERVICE) I served the foregoing document by
                                     18   Federal Express, an express service carrier which provides overnight delivery, as
                                          follows. I placed true copies of the foregoing document in sealed envelopes or
                                     19   packages designated by the express service carrier, addressed to each interested party
                                          as set forth above, with fees for overnight delivery paid or provided for.
                                     20
                                             (BY PERSONAL SERVICE) I caused such envelope to be delivered by hand to
                                     21   the offices of the addressee(s) named in the Service List.
                                     22      (BY FACSIMILE) I caused such documents to be delivered via facsimile to the
                                          offices of the addressee(s) at the following facsimile number:
                                     23
                                                Executed November 19, 2018, at San Diego, California.
                                     24
                                                I declare under penalty of perjury under the laws of the State of California that
                                     25   the above is true and correct.
                                     26                                          /s/THOMAS D. RUTLEDGE
                                                                                 /s/THOMAS D. RUTLEDGE
                                     27

                                     28


                                                                                    -3-
                                                        PLAINTIFFS’ NOTICE OF SETTLEMENT – Case No.: 18CV0346 LAB JLB
                                    Case 3:18-cv-00346-LAB-JLB Document 59 Filed 11/19/18 PageID.838 Page 4 of 4



                                      1                                    SERVICE LIST
                                      2

                                      3
                                          Timothy M. Rusche, Esquire
                                          Elizabeth M. Levy, Esquire
                                      4   Marjorie C. Soto, Esquire
                                      5   Seyfarth Shaw LLP
                                          333 South Hope Street, Suite 3900
                                      6   Los Angeles, California 90071
                                      7   Attorneys for Defendants AQUENT, LLC
                                      8

                                      9

                                     10

                                     11

                                     12
500 West Harbor Drive, Suite 1113




                                     13
   San Diego, California 92101

   Facsimile: (619) 259-5455
   Telephone: (619) 886-7224
      Thomas D. Rutledge
        Attorney-at-Law




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                                                  -4-
                                                      PLAINTIFFS’ NOTICE OF SETTLEMENT – Case No.: 18CV0346 LAB JLB
